 RAINBOW PRESS OF FREDONIA477Rainbow Press of Fredonia,Inc.andBetty E. ReidRainbow Press of Fredonia,Inc. and Rainbow Press,Inc., its alter egoandErie Typographical UnionNo. 77. Cases 3-CA-13398 and 3-CA-13398-216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 2 September 1987 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief to the Respondents' exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedremedy and Order3 as modified.AMENDED REMEDYThe judge's remedy does not provide the usualremedy given by the Board in cases in which anemployer refuses to bargain about the effects of adecision to close.4We see no reason for deviatingfrom our usual remedy here. Thus, in addition tothe traditional remedies set forth in the remedy sec-tion of the judge's decision, to ensure meaningfulbargaining and to effectuate the policies of the Act,we shall order the Respondents to bargain with theUnion, on request, about the effects of its discon-tinuation of the operation of Rainbow Press of Fre-donia, Inc. and to pay its employees their wages atthe rate in the collective-bargaining agreementwhen last in the Respondents' employ from 5 daysafter the date of this decision until the occurrenceof the earliest of the following conditions: (1) theIThe judge in his decision erred when he stated that the stock owner-ship of both Rainbow Press,Inc. and Rainbow Press of Fredonia, Inc isdivided equally between Dennis Amato and Sandra Maffei. The stockownership of Rainbow Press of Fredonia,Inc. is divided equally betweenDennis Amato and Sandra Maffei,but the stock ownership of RainbowPress,Inc. is divided equally between Dennis Amato and Carmen Maffei.This erroris insufficient to affect the results of the decision.2Chairman Dotson notes that the Respondents excepted only to thejudge's single-employer finding.Thus,the Chairman adopts,pro forma,in the absence of exceptions,the violations found by the judge.9The judge in his recommended Order granted a visitatorial clause au-thorizing the Board,for compliance purposes,to obtain discovery fromthe Respondents under the Federal Rules of Civil Procedure under thesupervision of the United States court of appeals enforcing this Order.Under thecircumstances of this case we find that such a clause is unwar-ranted.Thus,we shall delete this portion of the judge's recommendedOrder.4Transmarme NavigationCorp.,170 NLRB 389,390 (1968);W. R.Grace Co.,230 NLRB 617, 619 (1977)date the Respondents bargain to agreement withthe Union on those subjects pertaining to the ef-fects of the discontinuation of the Rainbow Pressof Fredonia, Inc. operation; (2) a bona fideimpassein bargaining; (3) the failure of the Union to re-quest bargaining within 5 days of this decision orto commence negotiations within 5 days of the Re-spondents' notice of their desire to bargain with theUnion; or (4) the subsequent failure of the Union tobargain in good faith. In no event shall the sumpaid to any of the employees exceed the amounteach would have earned as wages from the timeRespondent Rainbow Press of Fredonia, Inc. termi-nated its operations, to the time each securedequivalent employment elsewhere, or the date onwhich the Respondents shall have offered to bar-gain,whichever occurs first; provided, however,that in no event shall this sum be less than theamount these employees would have earned for a2-week period at the rate provided in the collec-tive-bargaining agreementwhen last in the Re-spondents' employ. If circumstances warrant it,backpay will be computed in the manner requiredby F. W.WoolworthCo.,90 NLRB 289 (1950).Backpay resulting from the Respondents' failure tomake contractual payments will be computed in themanner prescribed byOgle Protection Service,183NLRB 682 (1970). Intereston all sumsdue underthe Order shall be computed as provided inNewHorizons for the Retarded.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,Rainbow Press of Fredonia, Inc. andRainbow Press, Inc., Fredonia, New York, their of-ficers, agents, successors,and assigns, shall take theaction set forth in the Order as modified.1.Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a)On request, bargain collectively with ErieTypographical Union No. 77, with respect to theeffects on unit employees of the decision to closethe Fredonia plant."2.Substitute the following for the judge's para-graph 2(b)."(b) Pay employees terminated on 13 May 1986their wages at the rates provided for in the collec-5 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), intereston and after 1 January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621 Interest onamounts accrued prior to 1 January1987 (the effectivedate of the 1986amendmentto 26 U S.C. § 6621)shall be computed in accordance withFlorida SteelCorp., 231 NLRB 651 (1977).287 NLRB No. 49 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive-bargaining agreement in the mannerset forthin the remedy section of this decision."3.Substitute the following for the judge's para-graph 2(f)."(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply."4.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL establish a preferential hiring list of allunit employees terminated on 13 May 1986 follow-ing the established seniority system and offer tosuch employees full reinstatement to their formerjobs or,if the former jobs do not exist,to substan-tiallyequivalent jobs,ifRainbow Press,Inc.orRainbow Press of Fredonia,Inc. resume operationsin the Fredonia area.RAINBOW PRESS OF FREDONIA, INC.RAINBOW PRESS, INC.William B.Kenney,Esq.,for the General Counsel.James SchwanandWilliam E. Grande, Esqs. (Wysshng,Schwan and Montgomery),of Buffalo,New York, forthe Employer.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTrefuse to bargain withErie Typo-graphicalUnion No. 77 concerning the effects ofclosure on13May1986 of ourFredonia,NewYork plant.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceyou in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain collectively withErie Typographical Union No. 77 with respect tothe effectson the unit employees of our decision toclose the Fredoniaplant and reduce to writing anyagreement reached as a result of such bargaining.WE WILL payto bargaining unit employees whowere on ourpayrollduring the period from 18February through 13 May1986 all sums owing tothem by reason of differencesbetween the wageswe paid them and the ratesof pay provided for inourcollective-bargainingagreementwith theUnion,and all sums owing to employeesfor retro-active pay,contractualmedical expenses,and ac-crued vacation,and for work performedon 11 and12May 1986.WE WILL payto employees terminated on 13May 1986 theirnormal wages at therates providedfor in the collective-bargaining agreement for theperiod requiredby thisDecisionand Order.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.These consolidated cases were heard by me at Buffalo,New York,on 2 June 1987. The consolidated amendedcomplaint is based on charges filed by Betty E. Reid on18August 1986 and by Erie Typographical Union No.77 (the Union) on 26 August 1986. The consolidatedamended complaint alleges that Rainbow Press of Fredo-nia, Inc.(Fredonia)and Rainbow Press, Inc. (Rainbow),which I will sometimes refer to as the Respondent, col-lectively, "havebeen at all times material here alter egosand a single employer within the meaningof the Act."Respondent is alleged to have violated Section 8(a)(5)and (1) of the National Labor Relations Act (the Act) byreason of its refusal to pay contractual wage rates andaccrued vacation pay and medical expenses, and byreason'of its refusal to bargain with the Union regardingthe effects of closure of its plant.Both companies ap-peared by the same attorneys and interposed a pointanswer,which denies the material allegations and deniesany wrongdoing or statutory violation.It also alleges af-firmative defenses to the effect that the charges encom-pass actions occurring more than 6 months prior, to thefiling and service of the charges on the Respondent, andare therefore barred by Section 10(b) of the Act, andthat, since Respondent Fredonia filed backruptcy petitionon 11 August 1986, these proceedings are automaticallystayed.The parties were afforded full opportunity to be heard;to call,examine,and cross-examine witnesses;and to in-troduce relevant evidence.Posthearing briefs have beenfiled on behalf of the General Counsel and Respondent.On the entire record,including my observation of the'demeanor of the witness,and after consideration of thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTIONIn its answer, Respondentadmitted, and I accordinglyfind,that at all times material hereRespondent Fredonia RAINBOW PRESS OF FREDONIA '479was an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, and theUnion was and is a labor organization within the mean-ing of Section 2(5) of the Act. Fredonia was engaged inthe manufacture,sale, and distribution of printed formsand related products in Fredonia,New York.Respondent denied that Rainbow was an employer en-gaged in commerce within the meaning of the Act.However,an important issue in this case is whetherRainbow was an alter ego of Fredonia or so integratedwith Fredonia in its business operations that they are re-quired to be deemed a single employer or a :joint em-ployer forremedial purposes.Afterconsidering all thecircumstances,and for the reasons stated,I find that Fre-donia and Rainbow constituted a single employer. Thus,Rainbow must be deemed a participant in the activitiesthat conferjurisdiction over Fredonia.Accordingly, Ifind that Rainbow was an employer engaged in com-merce within the meaning of the Act, at all times materi-al, and subject to the jurisdiction of the Board.H. THE ALLEGED UNFAIR LABOR PRACTICESA. The Actions of Respondent'The complaint cites five instances of refusal on thepart of Respondent to honor its obligation to bargain col-lectivelywith the Union:refusal to pay Fredonia em-ployees at the contractual rate from 18 February to 7March 1986;refusal to pay for work performed on thelast 2 days of Fredonia's operation,12 and 13 May 1986;refusal,after 13 May 1986, to pay accrued vacation pay;refusal,from and after 18 February 1986, to pay medicalexpenses as provided in the collective-bargaining agree-ment;and refusal,from and after 16 May 1986,to bar-gain with the Union concerning the effects of the closureof the Fredonia plant on 13 May.These allegations were denied in the answer interposedon behalf of the two companies jointly,but evidence re-garding them was not rebutted at the hearing.The con-tractualmedical expenses referred to consisted of pay-ments Fredonia was obligated to make under the collec-tive-bargaining agreement to meet expenses not coveredby its medical insurance plan, up to 2 percent of the em-ployee's gross pay. Betty Reid,who had been a leadperson in the bindery,testified that she put in such aclaim,but that it was not paid,nor was she paid for thelast 2 days she worked before the shutdown, for the ret-roactive pay owing to her or for her accrued vacation.Similar defaults existed regarding other employees. Theclosing had been abrupt,with no advance notice to theUnion or to the employees.The announcement wasmade about 2 or 2:30 p.m. on the afternoon of 13 Mayand shutdown was immediate.On 16 May 1986, Larry S. Skowronski, the secretary-treasurer of the Union,sent a letter to Fredonia request-ing official notification as to the status of its operationIThe matters narrated in this decision without evidentiary commentare those facts found by me on the basis of admissions in the answer, datacontained in the exhibits,stipulations between or concessions by counsel,undisputed or uncontradicted testimony and, in instances where conflictsin the testimony did not warrant discussion,the testimony that I havecreditedand its intentionswith respect to retroactive wages,earned vacations,and otherbenefits owed to employeesunder the collective-bargaining agreement.He receivedno response.On 28 May he wroteagain,this time de-manding a meeting"for the purpose of collective bar-gainingover the effectsof the closingof theRainbowPressto employeesrepresentedby Erie TypographicalUnion No. 77." He alsodemandedarbitrationof an unre-solvedgrievancethat the chapelchairpersonhad filedconcerning unpaid retroactivepay.Thisletterwas notanswered either.The failure of Fredonia'smanagementto comply withthe unionrequest fordiscussionof the effects of the clo-sure violated Section 8(a)(1) and(5) of the Act.FirstNa-tionalMaintenanceCorp. v.NLRB,452 U.S. 666, 677-682(1981); seeSerrano v.Jones & Laughlin Steel Co.,790F.2d 1279, 1287 (6th Cit. 1986);Summit Tooling Co.,195NLRB 479 (1972);General Motors Corp.,191 NLRB 951,952 (1971) (decision to sell business);Thompson TransportCo., 184 NLRB 38 (1970).Fredonia filed a petition inbankruptcy on 11 August1986, focusing attention in thiscase'on the questionof whether responsibilityattaches toRainbow for the violation.B. The Relationshipof the Two Companies1.Their business historyIt is alleged that the Respondents were affiliated busi-ness enterpriseswith commonmanagement,agents, andsupervision that engaged in the same type of business inthe same labor market, shared common premises and fa-cilities,provided services and made sales to each other,interchanged personnel,materials,equipment,and sup-plies, and held themselves out to the public as a singleintegrated business enterprise.Common ownership is notalleged,but on the basis of the existing allegations it isasserted that the two corporations were "alter egos and asingle employer within the meaning of the Act." Signifi-cant relationships were disclosed by the evidence.No documentation relating to incorporation of eitherCompany is in evidence, but Elizabeth Yeremsky, whowas a director and secretary-treasurer in each corpora-tion, testified that she believed Fredonia was incorporat-ed around May 1984 and that Rainbow had been incor-porated in Delaware in 1983 She maintained the corpo-rate books and records at her home in Pittston, Pennsyl-vania, near Scranton,where Dennis Amato, the presidentof both Companies,had another business. Pittston isidentified as the situs of all directors'meetings in theminutes ofbothcorporations.The developments pertinent to this case can be tracedby reference to the minutes of the directors'meetings ofthe two Companies as amplified by the testimony. Thereisno evidence to indicate whether these meetings phys-ically took place or whether minutes were simply writ-ten up and inserted in the records. Nevertheless,the min-utes reflect the problems and the corporate decisionmade during the pertinent times and shed light on the re-lationship of the persons involved to the corporationsand of the two corporations to each other. 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRainbow minutes recite that on 3 January 1984 it wasdecided that Dennis Amato, Rainbow's president, andYeremsky "will continue to pursue the objectives .. .set forth at the meeting held at . . . Wilkes-Barre, Pabetween the officers, agents and Herb Douglas II in thesummer of 1983." The objectives are not spelled out, butthe significance of the entry lies in the fact that HerbDouglas I is the father of Paul Douglas, the first presi-dent of Fredonia. On 2 March 1984, purchase of equip-ment for a proposed printing plant was authorized andPaul Douglas was directed to seek a plant site and ar-range transfer of equipment to it. The testimony indicat-ed that the intention was to find a plant near the Wash-ington, D.C. area apparently in anticipation of Rainbow'sdoing government or government-connected printing.Fredonia was incorporated around May 1984 As earlyas 17 November 1983, Paul Douglas, as president of Fre-donia, had entered into an agreement on behalf of Fredo-nia,described as "a New York corporation to beformed," with The Westfield Republican, Inc., a corpo-ration that was described as being in chapter XI. Theagreement was for the lease of Westfield's real propertyand equipment. Fredonia undertook to pay the chapterXI creditors and continue James W Mead (Westfield'sformer principal) as general manager. On 19 May 1984,either pursuant to this or some other arrangement, Fre-donia took over the operation of Westfield's printingbusiness in Fredonia under the name "Rainbow Press."In addition to James Mead, retained as general manager,Richard Clawson, Westfield's production manager, and anumber of other employees were also carried over. Theminutes of a Fredonia directors' meeting dated 11 July1984 recite that Fredonia was authorized to lease equip-ment from Rainbow and store it until it was put to usewithout payment of equipment rental. Things apparentlydid not go well, for on 17 September 1984, Amato andanother person were authorized to go to Fredonia "to dowhatever acts are necessary to determine and resolve theproduction and morale problems in Fredonia." The min-utes state that available work was not being producedand that the issue was whether to write it off as a loss.When it became apparent that a suitable plant sitecould not be found in the Washington, D.C. area, theequipment that had been purchased for that proposed op-erationwas put to use in Fredonia. Directors' minutesfor both corporations dated 9 July 1985 indicate that,pending finalization of plans for establishing a printingplantnear the District of Columbia, the equipmentwould be leased to Fredonia to supplement the equip-ment it has leased from Westfield. A formal equipmentlease, dated 1 July 1985, was entered into between thetwo corporations.Mead was discharged on 9 September 1985, apparentlybecause of dissatisfaction with his management of theFredonia operationClawson acted as general manageron a temporary basis He was soon supplanted by BruceBowen, who, according to the Rainbow directors' min-utes of 7 October 1985, was authorized to purchase addi-tional equipment and work in Fredonia on a part-timebasis until a manager could be found to run the plant. Hestarted in November 1985 by spending weekends in Fre-donia. Beginning around the first of January 1986, hespent full time there.Fredonia directors' minutes of 9 December 1985 au-thorized the officers of the corporation to arrange addi-tional financing,with guarantees of the obligations byCarmen and/or Sandra Maffei (whom I will identifyshortly) to be limited to $250,000. Bowen was to "con-tinue to be utilized by Rainbow Press of Fredonia, Inc.to assist and instruct Richard Clawson in the productionarea."On 13 May Yeremsky telephoned Clawson and toldhim to close down the plant He went out into the plantand announced the shutdown to the employees at 2 or2:30 p.m.2. Specific attributes of the relationshipThe lease and financial dealings between the corpora-tions and between them and the principles are significantenough to raise questions as to whether Rainbow is liablefor Fredonia's violations of the Act on either an alterego or single employer theory. A further detailed reviewof the circumstances establishes that the two corpora-tions constituted a single employer.a.Common ownership or financial controlThe stock ownership of Fredonia is divided equallybetween Dennis Amato and Sandra Maffei, the wife ofCarmen Maffei. I will refer to Carmen Maffei simply asMaffei. The stock of Rainbow is equally divided betweenDennis Amato and Sandra Maffei.Carmen and Sandra Maffei apparently guaranteed, orstood ready to guarantee, obligations of Fredonia, for on9December 1985 a directors' resolution was adoptedlimitingtheir liability to $250,000 on certain proposedadditionalfinancing.Therewas also testimony thatAmato and Sandra Maffei each invested $250,000 in Fre-donia as anequity investment.On two important occasions, Amato and Maffei intro-duced themselves as owners of Fredonia. The first occa-sion was when they met Skowronski in August 1985 tocomplete negotiation of the collective-bargaining agree-mentThey introduced themselves as the owners of"Rainbow," which under the circumstances can only beinterpreted as a reference *to Fredonia. The second occa-sionwas when they retained Clawson as productionmanager;they interviewed him after introducing them-selves as the new owners of Fredonia.BettyYeremsky monitored the finances of the twocompanies. Fredonia had an account with Key Bank inWestfield,New York, but toward the end of its oper-ationsthe account was transferred to a Pittston bank.Eileen Bernor, a resident of Fredonia and a carryoverfrom Westfield, worked for Fredonia and signed the pay-roll checks. She testified that the money for the payrollcamefrom Rainbow, the practice being for Bernor tonotifyYeremsky of the amount needed for payroll,whereupon Yeremsky would transfer the funds to KeyBankinFredonia. Fredonia's petty cash needs were metby checks sent directly by Yeremsky to Bernor thatBernor cashed at Key Bank. RAINBOW PRESS OF FREDONIA481b.Common managementThe first president of Fredonia was Paul Douglas,whose father is mentioned in early minutes of a Rainbowdirectors'meeting as previously noted.Dennis Amato,president of Rainbow, later became president of Fredo-nia.Betty Yeremsky was secretary-treasurer of both cor-porations,maintained the records of each,and processedintercorporate exchanges of funds.When James Mead was terminated as general manageron 9 September 1985, he was succeeded briefly by Claw-son andthen byBruce Bowen.Bowen was a resident ofBaltimore,and his family continued to reside there afterhe began working in Fredonia.He worked weekends attheFredonia plant beginning in November 1985 andworked there full time after the beginning of January1986.When he first came to Fredonia,he identified him-self to Clawson as a vice president of Fredonia and thenew general manager, in place of Mead.At all times,however, he was exclusively on the payroll of RainbowPress Carole Newton joinedhim as an assistantin Fredo-nia in March 1986,with instructions to "oversee theoffice,whipthings in shape, check the accounts" (ac-cording to Eileen Bernor).She even did some of Ber-nor'swork over again.However, she was on the Rain-bow, not the Fredonia, payroll.Actually, inone senseeverybodywas on the Rainbowpayroll, for the pay of the former Westfield personnel-Mead, Clawson, and the other employees-was sent toFredoniaby Yeremsky.All of theminutes of the Fredonia directors'meetingsidentify Amato and Yeremsky as the directors in attend-ance and note the presence of Maffei as counsel. All ofthe Rainbow directors'minutes identify Amato, Maffei,and Yeremsky as the directors present.The situs of allmeetings is fixed as Pittston,Pennsylvania,where Yer-emsky resided.c. Interrelationship of operationsIn October 1985 Bowen purchased printing for Fredo-nia at abankruptcysale in Baltimore to supplementequipment already in use by Fredonia under the leasedated1 July1985. Bowen made the purchase as an agentof Rainbow.Rainbow,in making the equipment availableto Fredonia,did not amend the lease or the schedule ofequipment leased.Ithas been noted that originally Fredonia storedequipment for Rainbow.No charge was ever imposedfor that service. Fredonia never made a single paymentto Rainbow on account of equipment rental.Rainbow's intended operation depended on finding asuitable plant nearWashington,D.C., whichnever hap-pened.Yeremskytestified that, because its operationsnever commenced,Rainbow was essentially an inactivecorporation.But it was busy. It was engaged in mindingthe businessof Fredonia.d.Centralizedcontrol oflabor relationsThe Union'scollective-bargainingagreementwithWestfield expired in December 1984.Though Mead, asgeneralmanager,conducted negotiations on behalf ofFredonia for a new agreement,it is apparent that he didnot have authority to conclude negotiations with theUnion, even after six meetings.No contract was reacheduntilAmato and Maffei personally joined in the discus-sion in late August 1985. Skowronski testified that in thetwo meetingshe had with themat that time,Mead at-tended one meeting and Clawson the other,but Amatoand Maffei did most of the talking.The new collective-bargaining agreement was effectivefor the period from 1 September 1985 to 31 August 1988.Respondent was supposed to prepare the agreement, butitprocrastinated.The agreement was finally preparedand ready for signature during the period betweenMead'sdeparture and Bowen'sarrival,when RichardClawson was acting as temporary manager.On 14 No-vember 1985,the agreement was sent to Skowronskiwith the request that he execute it and forward it toAmato, at an address in Scranton set forth in the letter,for execution by Amato since Clawson was not author-ized to sign the agreement.A lengthy delay in Respondent's execution of the col-lective-bargainingagreement resulted in a writtendemand by Skowronski,on 14 January 1986, with a copyto Amato in Scranton,that the agreement be signed andagreed wage increases be implemented.He also filed anunfair labor practice charge.Bowen, who had just start-ed full time in Fredonia, met with Skowronski and toldhim that he had been sent to Fredonia to straighten mat-ters out. Thereafter, he dealt with the Union as generalmanager.He promised that the contract would besigned, asked for waiver of certain provisions of the con-tract, and in the months following participated in griev-ance procedures.In view of Bowen's statement to Skow-ronski and the fact that he was continued on the Rain-bow payroll,Bowen's status as the representative ofAmato and Maffei is beyond dispute. When he waspressed by employees for payment of retroactive pay, hereplied that he could not tell them what he was told.On one occasion,Amato and Maffei personally ap-peared at the plant for the purpose of trying to placatethe employees.3.The applicable lawThis isnot an "alter ego" situation.The concept un-derlying alter ego is that of disguised conduct of an op-eration.There is usually, though not always,a continu-ation of a purportedly suspended operation by a newentity,with overtones of fraudulent concealment of trueidentity of the employer. There is frequently, thoughagain not always,some element of deception or evasionof the employer'sresponsibilities under theAct. SeeFugazyContinentalCorp.,265 NLRB 1301, 1302 (1982),enfd. 725 F.2d 1416 (D.C. Cir. 1984);Continental Radia-torCorp.,283 NLRB 234 (1987). In cases in which analter ego relationship is found,there is often a resultantbenefit to the old employer that is related to eliminationof its labor obligations. SeeAlkire v.NLRB,716 F.2d1014 (4th Cir. 1983).In the instant case,bothcorporations were openly uti-lized by the principles to operate the business in Fredo-nia once it became apparent that the original objectivesof Rainbow were unattainable.Instead of one corpora- 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion operating a business in lieu of another, both actedtogether as a unitary controlling employer.InEmsing's Supermarket,284 NLRB 302 (1987), theBoard stressedthe factors I have just reviewed-factors"traditionally applied," such as common control of laborrelations,common management,common ownership, andinterrelationship of operation-and also noted that,Single-employer status ultimately depends on "allthe circumstances of the case" and is characterizedby the absence of the "arm's length relationshipfound among unintegrated companies." Stated oth-erwise, the fundamental inquiry is whether thereexistsoverallcontrol of criticalmatters at thepolicy level.The Board considered the following factors: commonownership; the fact that the ownersmade all manage-ment decisions of any significance for both entities, in-cluding labor relations policies; loans by the owners toboth stores; coverage of employees under the samehealth insurance policy; and an advance by one to coverthe other's final payroll, treated in the books as a loantransaction secured by merchandise and equipment. TheBoard held that functional integration was not a diaposi-tive factor, though it was a factor to be considered, andthat transactions during the wind-up period of one of thecorporations were as significant as those that occurredwhile both were fully operative and therefore had to beconsidered in determining whether the two businesseswere functionally integrated. Reliance on corporate formwas held not to be a shield, since form does not prevailover substance.The Board determined that intercorporate transactionshad not been conducted at arms' length on the basis ofthe following factors: the financial and personal interestof the common owners in both businesses; the use of oneas a "captive customer" to purchase leftover inventoryof the other and to lend value to otherwise worthlessequipment or defeat its possible seizure by creditors;transfers to validate bookkeeping entries relating to inter-corporate fund transfers; achievement of overall savingsin insurancepremiums by covering both stores under onepolicy; actual transfers of property and funds to meetpayroll.The evidence disclosed financial interdepen-dency and "a propensity . . . to operate the two storesin such a manner that the exigencies of one would bemet by the other."The parallels with the instant case are obvious. Here,one corporation owneda business;two corporationswere operating it. They both served the interests of thesame principals. The single-employer concept is relevant.SeeBlumenfeld Theatres Circuit,240 NLRB 206, 215(1979). There are present in this case all the requisites fora finding of single-employer status, as elucidated inRadioUnion Local 1264 v Broadcast Service,380 U.S. 255, 256(1965).C. The Affirmative DefenseThe first affirmativedefenseallegesuntimelinesswithin the proscription of Section 10(b) of the Act. Thechargesin the original complaint, brought solelyagainstFredonia, were filed 18 August 1986. The earliest datefrom which Respondentisclaimedto be in violation ofthe Act is 18 February 1986, and all of the violations al-leged are of a continuing nature. The chargesagainstFredonia, therefore, are not barred by Section 10(b) ofthe Act.Inasmuchas 1 have found that Fredonia and Rainbowhad such an identity of interest and operation as to con-stitute asingle employer, Rainbow necessarily must bedeemed to have been served with the charge at the sametimeFredonia was charged and served. The servicethereafter, on 26 August 1986, of a charge explicitlynamingRainbow accomplished nothing new juridically,but simply clarified the record and permitted insuranceof a complaint that named both corporations and eluci-dated the reasons. SeeBMD Sportswear Corp.,283 NLRB142 fn. 1 (1987) (holding that the interests of alter egosare identical and service on one was held sufficient toinitiate proceedings against the other within thelimita-tions of Section 10(b), a rationale that has equal force inthe present case).The second affirmative defense asserts that these pro-ceedings are automatically stayed by reason of Fredo-nia'shaving fileda petitionin bankruptcy. However, theproceedings are exempt from any automatic stay underthe Bankruptcy Act. 11 U.S.C. § 362(b)(4);GoldsteinCo.,274 NLRB 682 (1985);Phoenix Co.,274 NLRB 995(1985). In any event, only Fredonia has filed a bankrupt-cy petition. Rainbow continues to be a viable entity.D. ConclusionThe evidence demonstrates that Fredonia and Rain-bow constituted a single employer in the operations car-ried on under the name of "Rainbow Press" in Fredonia,New York. Therefore, Rainbow is subject to the jurisdic-tion of the Board in this case and is responsible, alongwith Fredonia, for the violations of the Act found.CONCLUSIONS OF LAW1.Respondent Rainbow Press of Fredonia and Re-spondent Rainbow Press constitute a single employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act. (They will be referred to as the Re-spondent, collectively.)2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all times material, the Union was the exclusivecollective-bargaining representative, for purposes of col-lective bargaining within the meaning of the Act, pursu-ant to a collective-bargaining agreement between Re-spondent Rainbow Press of Fredonia and the Union, ofthe employees identified asallfull-time and regular part-time employees, in-cluding on-call employees, in the following depart-ments: composing, pre-press, press, proofreading,bindery-collating, and warehouse-shipping; exclud-ing, office clerical employees, professional employ-ees, seasonal employees, guards and supervisors asdefined in the Act, and all other employees. RAINBOW PRESS OF FREDONIA4.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.(a) By refusing to pay the contractual pay rate to em-ployees from 18 February to 7 March 1986.(b)By refusing to pay unit employees for work per-formed on 12 and 13 May 1986.(c) By refusing to pay employees accrued vacation payon and after 13 May 1986.(d) By refusing to pay contractual medical expenses onclaims submittedby employees.(e)By failing to furnish notice to the Union of its in-tention to close the plant and by refusing,since 16 May1986, to bargain with the Union concerning the effects ofthe plant closure on 13 May 1986.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,Ifind it necessary to order itto cease and desist and to take certain affirmative actionnecessary to effectuate the policies of the Act. Fredoniais in bankruptcy and Rainbow is apparently not operat-ing any business.However, the purpose of making a de-termination of single employer status is to permit formu-lation of effective remedies.There maybe rights thatmay be pursued on behalf of the employees and either orboth of the corporations involved may at some futuretime resume business operations.An appropriate ordermust place the Respondent in a posture of cooperating asfully as possible in salvaging employees'benefits and payfrom whatever assets remain.I shall therefore direct thatnotification to the employees be given, so that they maybe advised of these requirements,by mailing copies ofthe notice provided for in the Order to all employeeswho were on the payroll of Fredonia during the periodfrom 18Februaryto 13 May 1986.In order to make the employees whole for the lossesthat they have sustained and to restore the bargaining ca-pability of the Union,I shall direct that contract sumsowing to the employees be paid and that Respondent bedirected to bargain with the Union concerning the ef-fects of the discontinuance of the business.Backpay willbe ordered paid until such bargaining commences orother related conditions obtain,so as to mitigate the ef-fects of the dispersionof thebargaining unit.If circum-stanceswarrant it,backpay will be computed in themanner requiredby F.W.WoolworthCo.,90NLRB 289(1950). Interest on all sums due under the order shall becomputed as providedinNewHorizonsfor theRetarded,283NLRB1173 (1987).SeeIsisPlumbingCo.,138NLRB716 (1962).Rainbow Press appears still to be viable a corporation,and Rainbow Press of Fredonia may once again becomeviable.It is even conceivable that the machinery in-volved,some or all of which was repossessed by thebank holding the security interest in it, may ultimately bemade available again for a new venture by these Compa-nies.Accordingly,I shall incorporate a provision in theOrder for recall of the employees terminated on 13 May4831986 in the event a new operation is started up in theFredonia area by these Respondents.The General Counsel requests a visitatorial clause au-thorizing discovery from the Respondents under theFederal Rules of Civil Procedure for compliance pur-poses.Conflict with bankruptcy court supervision wouldnot appear to be a problem inasmuch as such discoverywill be subject to the supervision of the United Statescourt of appealsenforcing the Order.As this appears tobe an appropriate case for such relief,the General Coun-sel's application is hereby granted.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed2ORDERRespondents Rainbow Press of Fredonia,Inc.andRainbow Press,Inc., Fredonia,New York,their officers,agents, successors,and assigns,shall jointly and severally1.Cease and desist from(a)Unilaterallywithholding from bargaining unit em-ployees of Rainbow Press of Fredonia any sums owingto them by reason of failure to honor pay rates providedfor in the collective-bargaining agreement between Rain-bow Press of Fredonia and Erie Typographical UnionNo. 77 (the Union),or owing to them by reason of medi-cal expenses, accrued vacation pay, or any other termsand conditions of employment thereunder or otherwiseestablished.(b) Refusing to bargain with the Union concerning theeffects of closure on 13 May 1986 of the Fredonia, NewYork plant.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) Pay to bargaining unit employees who were on thepayroll during the period from 18 February through 13May 1986 all sums owing to them by reason of differ-ences between wages paid to them and the contract ratesof pay provided for in the collective-bargaining agree-mentwith the Union,and all sums owing to employeesfor retroactive pay, contract medical expenses,and ac-crued vacation.(b) Pay to employees terminated on 13 May 1986 theirwages at the rates provided for in the collective-bargain-ing agreement from the fifth day after the adoption ofthis Order by the Board until the occurrence of the earli-est of the following conditions:(1) failure of the Union to request bargainingconcerning the effects of closure of the Fredoniaplantwithin 5 days after adoption of the Board'sOrderherein by the Board;2 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(2) the date Rainbow Press,Inc., commences bar-gaining withthe Unionpursuantto such request bythe Union.(c)Establish a preferential hiring list of all unit em-ployees terminated on 13 May 1986 following the estab-lished seniority system and offer to such employees fullreinstatement to their former jobs or, if the former jobsdo not exist, to substantially equivalent jobs, if RainbowPress or Rainbow Press of Fredonia resumes operationsin the Fredonia area.(d) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Mail to the Union and to all persons who, duringperiods of time mentioned here, were carried on the pay-rollof Rainbow Press of Fredonia at their addressesstated in Respondent's records,copies of the annexednoticemarked "Appendix."g Copies of the notice, onforms provided by the Regional Director for Region 3,after being signed by Respondent's authorized represent-ative, shall be mailed immediately on receipt as directed.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. For the purpose of deter-mining or securing compliance with this Order, theBoard,or any of its authorized representatives, mayobtaindiscovery from the Respondent,itsofficers,agents, successors,or assigns,or any otherperson havingknowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States Court of Appeals enforc-ing this Order and may be had on any matter reasonablyrelated to compliance with this Order,as enforced by thecourt.0 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "